Title: Thomas Jefferson to Jean Baptiste Say, 2 March 1815
From: Jefferson, Thomas
To: Say, Jean Baptiste


          
            Dear Sir Monticello  Mar. 2. 15.
            Your letter of June  15. came to hand in December, and it is not till the ratification of our peace that a safe conveyance for an answer could be obtained. I thank you for the copy of the new edition of your work which accompanied your letter. I had considered it in it’s first form as superceding all other works on that subject and shall set proportional value on any improvement of it.I should have been happy to have recieved your son here, as expected from your letter, on his passage thro’ this state; and to have given proofs thro’ him of my respect for you. but I live far from the great stage road which forms the communication of our states from North to South, and such a deviation was probably not admitted by his business.The question proposed in my letter of Feb. 1. 1804 has since become quite a ‘question oiseuse.’ I had then persuaded myself that a nation, distant as we are from the contentions of Europe, avoiding all offence to other powers, and not over-hasty in resenting offence from them, doing justice to all, faithfully fulfilling the duties of neutrality, performing all offices of amity, and administering to their interests by the benefits of their our commerce, that such a nation, I say, might expect to live in peace, and to consider itself merely as a member of the great family of mankind; that in such case it might devote itself to whatever it could best produce, secure of a peaceable exchange of surplus for what could be more advantageously furnished by others, as takes place between one county and another of France. but experience has shewn that continued peace depends not merely on our own justice & prudence but on that of others also: that, when forced into war, the interception of exchanges which must be made across a wide ocean, becomes a powerful weapon in the hands of an enemy domineering over that element, and to the other distresses of war adds the want of all those necessaries for which we have permitted ourselves to be dependant on others, even arms and clothing. this fact therefore solves the question by  reducing it to it’s ultimate form, Whether profit or preservation is the first interest of a state? we are consequently become manufacturers to a degree incredible to those who do not see it, and who only consider the short period of time during which we have been driven to them, by the suicidal policy of England. the prohibitory duties we lay on all articles of foreign produce manufacture which prudence requires us to establish at home with the patriotic determination of every good citizen to use no foreign article which can be made within ourselves, without regard to difference of price, secures us against a relapse into foreign dependancy. and this circumstance may be worthy of your consideration, should you continue in the disposition to emigrate to this country. your manufactory of cotton, on a moderate scale combined with a farm, might be preferable to either singly, and the one or the other might become principal as experience should recommend. cotton, ready spun is in great ready demand, and if woven, still more so.
            I will proceed now to answer the enquiries which respect your views of removal; and I am glad that, in looking over our map, your eye has been attracted by the village of Charlottesville, because I am better acquainted with that than any other portion of the US. being within 3. or 4. miles of the place of my birth & residence. it is a portion of country which certainly possesses great advantages. it’s soil is equal in natural fertility to any high lands I have ever seen; it is red and hilly, very like much of the country of Champagne and Burgundy, on the route of Sens, Vermanton, Vitteaux, Dijon, and along the Cote to Chagny, excellently adapted to wheat, maize, and clover. like all mountainous countries it is perfectly healthy, liable to no agues and fevers, or to any particular epidemic, as is evidenced by the robust constitution of it’s inhabitants, and their numerous families. as many instances of Nonagenaires exist habitually in this neighborhood as in the same degree of population anywhere. it’s temperature may be considered as a medium of that of the US. the extreme of cold in ordinary winters being about 7° of Reaumur below zero, and in the severest –12.° while the ordinary mornings are above zero. the maximum of heat in summer is 28.° of which we have one or two instances in a summer for a few hours. about 10 or 12. days in July and August the thermometer rises for 2. or 3. hours to about 23.° while the ordinary mid-day heat of those months is about 21.° the mercury continuing at that 2. or 3. hours, and falling in the evening to about 17°. white frosts commence about the middle of October, and tender vegetables are in danger from them till nearly the middle of April. the Mercury begins about the middle of November, to be occasionally at the freezing point, and ceases to be so about the middle of March. we have of freezing nights about 50. in the course of the winter, but not more than 10. days in which the mercury does not rise above the freezing point. fire is desirable even in close apartments whenever the outward air is below 10° (= 55° Farenheit) and that that is the case with us thro’ the day 132. days in the year, and on mornings and evenings 68. days more. so that we have constant fires 5 months, and a little over 2. months more on mornings and evenings. observations made at York town in the lower country shew that they need 7. days less of constant fires and 38. less of mornings and evenings. on an average of 7. years I have found our snows amount in the whole to 15. Inches depth, and to cover the ground 15. days. these, with the rains give us 4. feet of water in the year. the garden pea, which we are now sowing, comes to table about the 12th of May; strawberries & cherries about the same time; Asparagus the 1st of April. the artichoke stands the winter without cover; lettuce and endive with a slight one of bushes, and often without any; and the fig, protected by a little straw, begins to ripen in July, if unprotected, not till the 1st of September.There is navigation for boats of 6. tons from Charlottesville to Richmond, the nearest tide water, and principal market for our produce. the country is what we call well-inhabited, there being in our county, Albemarle, of about 750. square miles, about 20,000. inhabitants, or 27. to a square mile; of whom however one half are people of colour either slaves or free. the society is much better than is common in country situations; perhaps there is not a better country society in the US. but do not imagine this a Parisian or an Academical society. it consists of plain, honest and rational neighbors, some of them well informed, and men of reading, all superintending their farms, hospitable, and friendly, and speaking nothing but English. the manners of every nation are the standard of orthodoxy within itself. but these standards being arbitrary, reasonable people in all allow free toleration for the manners, as for the religion of others.Our culture is of wheat for market, and of maize, oats, peas and clover for the support of the farm. we reckon it a good distribution to divide a farm into three fields, putting one into wheat, half a one into maize, the other half into oats or pease, and the third into clover, and to tend the fields successively in this rotation. some woodland in addition is always necessary to furnish fuel fences, and timber for constructions. our best farmers (such as mr Randolph my son in law) get from 10. to 20. bushels of wheat to the acre; our worst (such as myself) from 6. to 10. with little or no manure manuring. the bushel of wheat is worth in common times about 1. Dollar. the common produce of maize is from 10. to 20. bushels, worth half a dollar the bushel, which is of a cubic foot & a quarter, or, more exactly, of 2178. cubic inches. from these data you may judge best for yourself of the size of the farm which y would suit your family;  bearing in mind that while you can be furnished by the farm itself with wh for consumption, with every article it is adapted to produce, the sale of your wheat at market is to furnish the fund for all other necessary articles.I will add that both soil and climate are admirably adapted to the vine, which is the abundant natural production of our forests, and that you cannot bring a more valuable laborer than one acquainted with both it’s culture, and manipulation into wine.
            Your only enquiry now unanswered is the price of these lands? to answer that with precision would require details too long for a letter; the fact being that we have no metallic measure of values at present, while we are overwhelmed with bank paper. the depreciation of this swells nominal prices, without furnishing any stable index of real value. I will endeavor briefly to give you an idea of this state of things by an outline of it’s history.
            
              
                
                Dol.
                
              
              
                in 1781.
                we had 1.
                bank, it’s capital 
                1,000,000
                }
              
              
                1791.
                6.
                
                13,135,000
              
              
                1794.
                17.
                
                18,642,000
              
              
                1796.
                24.
                
                20,472,000
              
              
                1803.
                34.
                
                29,112,000
              
              
                1804.
                66 
                 their amt of capital not known
                
              
            
            and at this time we have probably 100. banks, with capitals amounting to 100. millions of Dollars, on which they are authorized by law to issue notes to three times that amount. so that our circulating medium may now be estimated at from two to three hundred millions of Dollars on a population of 8½ millions. the banks were able for a while to keep this trash at a par with metallic money, or rather to depreciate the metals to a par with their paper, by keeping deposits of cash sufficient to exchange for such of their notes as they were called on to pay in cash. but the circumstances of the war draining away all our specie, all these banks have stopped payment, but with a promise to resume specie exchanges whenever circumstances shall produce a return of the metals. some of the most prudent and honest will possibly do this; but the mass of them never will nor can. yet, having no other medium, we take their paper of necessity for purposes of the instant, but never to lay by us. the government is now issuing treasury notes for circulation, bottomed on solid funds, and bearing interest. the banking confederacy (and the merchants bound to them by their debts) will endeavor to crush the credit of these notes: but the country is eager for them, as something they can trust to, and so soon as a competent quantity of them can get into circulation, the bank notes die. you may judge that, in this state of things, the holders of bank notes will give free prices for lands, and that were I to tell you simply the present prices of lands in this medium, it would give you no idea on which you could calculate. but I will state to you the progressive prices which have been paid for particular parcels of land for some years back, which may enable you to distinguish between the real increase of value, regularly produced by our advancement in population, wealth and skill, and the bloated value arising from the present disordered and dropsical state of our medium. there are two tracts of land adjoining me, and another not far off, all of excellent quality, which happen to have been sold at different epochs as follows.
            
              
                
                
                
                
                D
                
                
                D
              
              
                one was sold
                in 1793.
                  for 4.D. an acre;
                    in 1812.
                at 10.
                & is now
                rated
                16
              
              
                the 2d
                in 1786.
                for 5⅓ D.
                   in 1803.
                at 10.
                now
                
                20.
              
              
                the 3d
                1797.
                for 7.
                 in 1811.
                at 16.
                now
                
                20.
              
            
            on the whole however I suppose we may estimate that the steady annual rise of our lands is in a geometrical ratio of 5. per cent: that were our medium now in a wholsome state, they might be estimated at from 12. to 15. Dollars the acre; and I may add, I believe with correctness that there is not any part of the Atlantic states where lands of equal quality and advantages can be had as cheap. when sold with a dwelling house on them little additional is generally asked for the house. these buildings indeed are generally of wooden materials, and of indifferent structure and accomodation.most of the hired labor here is of people of color, either slaves or free. an able bodied man has 60.D. a year and is clothed and fed by the employer; a woman half that. white laborers may be had, but they are less subordinate, their wages higher, and their nourishment much more expensive.a good horse for the plough costs 50. or 60.D. a draught ox 20. to 25. a milch cow 15. to 18. a sheep 2.D. beef is about 5. Cents, mutton & pork 7. cents the pound. a turkey or goose 50. cents apiece, a chicken 8⅓. cents, a dozen eggs the same, fresh butter 20. to 25. cents the pound; and to render as full as I can the information which may enable you to calculate for yourself, I inclose you a Philadelphia Price current, giving the prices in regular times of most of the articles of produce or manufacture foreign and domestic.
            That it may be for the benefit of your children and their descendants to remove to a country where, for enterprize and talents, so many avenues are open to fortune and fame, I have little doubt. but I should be afraid to affirm that at your time of life, and with habits formed on the state of society in France, a change for one so entirely different would be for your personal happiness. fearful therefore to persuade I shall add with sincere truth that I shall very highly estimate the addition of such a neighbor to our society, and that there is no service in my power which I shall not render with pleasure and promptitude. with this assurance be pleased to accept that of my great esteem & respect.
            Th: Jefferson
          
          
          
            P.S. this letter will be handed you by mr Ticknor, a young gentleman of Massachusets, of great eruit erudition and worth, and who will be gratified by the occasion of being presented to the author of the Traité d’Economie Politique.
          
        